F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 17 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 TERRENCE R. BRIDGEFORTH,

          Plaintiff-Appellant,

               v.                                      No. 97-7141
                                                  (D.C. No. 96-CV-26-S)
 LARRY FIELDS, Director, Oklahoma                      (E.D. Okla.)
 Department of Corrections; GREG B.
 LADD, Deputy Director DOC;
 KATHY WATERS, Deputy Director
 DOC; CLINT JOHNSON, Deputy
 Warden LCC; RON WARD, Warden
 OSP; CLIFF URANGA, Deputy
 Warden OSP; JOE ARDECE,
 Correctional Counselor OSP-FCH-4
 WALT JACKSON, Personal Property
 Supervisor OSP; SCOTT ZACKERY,
 Personal Property Staff OSP;
 TYRONE THAIN, Unit Manager OSP;
 LEE BARRETT, Business Manager
 OSP,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Plaintiff Terrence Bridgeforth, an Oklahoma state prisoner appearing pro

se, appeals the district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

      Bridgeforth filed his complaint on February 8, 1996, naming numerous

employees of the Oklahoma Department of Corrections as defendants. The

complaint alleged that after Bridgeforth was transferred to the Oklahoma State

Penitentiary on June 30, 1995, defendants failed to return various items of his

personal property. The complaint further alleged Bridgeforth purchased a

bathrobe through a mail order company in late June or early July 1995, but he did

not receive it. Based on these allegations, the complaint set forth claims against

defendants for “band[ing] together to subject [Bridgeforth] to cruel and unusual

punishment by depriving him without due process of law of personal property.”

      On April 28, 1997, defendants filed a joint motion to dismiss and motion

for summary judgment. Bridgeforth did not respond and, on August 26, 1997, the

court advised him by letter that his response was overdue. Notwithstanding the

letter, Bridgeforth did not respond or seek an extension of time to respond.

                                          -2-
Accordingly, on November 25, 1997, the district court granted defendants’ motion

“for plaintiff’s failure to respond.”

       It is unclear whether the district court’s order of dismissal was intended as

a sanction for Bridgeforth’s failure to prosecute or was intended as a dismissal on

the merits. Assuming, arguendo, the dismissal was a sanction for failure to

prosecute, we apply an abuse of discretion standard of review.         See United States

v. Berney , 713 F.2d 568, 571 (10th Cir. 1983). Although pro se litigants are held

to less stringent standards than those applicable to licensed attorneys,     see Meade

v. Grubbs , 841 F.2d 1512, 1526 (10th Cir. 1988), they must nevertheless “‘follow

the same rules of procedure that govern other litigants.’”      Oklahoma Federated

Gold and Numismatics, Inc. v. Blodgett      , 24 F.3d 136, 139 (10th Cir. 1994)

(quoting Green v. Dorrell , 969 F.2d 915, 917 (10th Cir. 1992)).

       Despite having seven months to prepare a response or to seek an extension

of time to prepare a response, and notwithstanding the district court’s letter

advising Bridgeforth of his overdue response, Bridgeforth did nothing. In light of

these facts, and because Bridgeforth has offered no explanation on appeal for his

failure to prosecute, we conclude the district court did not abuse its discretion in

dismissing the action.   See Meade , 841 F.2d at 1521 n.7 (outlining relevant

factors as to whether dismissal with prejudice is appropriate sanction for failure

to prosecute).


                                             -3-
       Alternatively, assuming the district court’s dismissal was on the merits, we

apply a de novo standard of review,    Kidd v. Taos Ski Valley, Inc. , 88 F.3d 848,

854 (10th Cir. 1996), and conclude Bridgeforth’s complaint fails to state a claim

upon which relief can be granted under 42 U.S.C. § 1983. The Supreme Court

has held neither negligent nor intentional deprivations of a prisoner’s property

under color of state law that are random and unauthorized give rise to a § 1983

claim where an adequate state remedy is available for the prisoner to use.      Hudson

v. Palmer , 468 U.S. 517 (1984) (intentional deprivation);     Parratt v. Taylor , 451

U.S. 527 (1981) (negligent deprivation). Under either circumstance, the existence

of the state remedy supplies “due process” and there is no “deprivation” by the

state or its actors. Because Bridgeforth has adequate state remedies available to

him to pursue his claims, we conclude he has no viable § 1983 claim.

       AFFIRMED. The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                            -4-